 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     RICARDO MADRIGAL
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      )    Case No. 2:18-cr-00216-WBS
                                                    )
12                      Plaintiff,                  )    STIPULATION AND ORDER TO
                                                    )    CONITNUE PRESENTENCE SCHEDULE
13   vs.                                            )    AND JUDGMENT AND SENTENCING
                                                    )
14   RICARDO MADRIGAL,                              )
                                                    )
15                     Defendant.                   )    Judge: Hon. William B. Shubb
                                                    )
16                                                  )

17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through David Spencer, Assistant United States Attorney, attorney for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, attorney
20   for Ricardo Madrigal, that the Sentencing hearing may be continued to March 9, 2020. The
21   reason for the continuance is to give defense counsel time to reply to the Government’s
22   opposition to his formal objections.
23          Probation is aware of this stipulation and does not oppose the request. The government
24   has no objection or opposition to the continuance.
25                                                       Respectfully submitted,
26                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
27
28   Date: February 13, 2020                             /s/ Jerome Price

      United States v. Ricardo Madrigal 2:18-cr-00216-     -1-      Stipulation and Proposed order to Continue
      WBS                                                           Presentence Schedule and Judgment and
                                                                    Sentencing.
 1                                                       JEROME PRICE
                                                         Assistant Federal Defender
 2                                                       Attorneys for Defendant
                                                         ADAM E. JENKINS
 3
     Date: February 13, 2020                             McGREGOR W. SCOTT
 4                                                       United States Attorney
 5                                                       /s/ David Spencer
 6                                                       DAVID SPENCER
                                                         Assistant U.S. Attorney
 7                                                       Attorney for Plaintiff

 8
 9                                                       ORDER
10           The Court, having received, and considered the parties’ stipulation, and good cause appearing
11
     therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders the sentencing
12
     hearing reset for March 9, 2020 at 9:00 a.m.
13
             Dated: February 13, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      United States v. Ricardo Madrigal 2:18-cr-00216-     -2-      Stipulation and Proposed order to Continue
      WBS                                                           Presentence Schedule and Judgment and
                                                                    Sentencing.
